Citation Nr: 1453258	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-32 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran had active service from August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The instant matters were previously before the Board in December 2012, at which time they were remanded for further development.  In that action, the Board noted that the evidence raised a question as to whether the Veteran had right or left ear hearing loss prior to service and noted that it did not appear as though the April 2008 VA audiologist considered the Veteran's lay statements concerning the onset and continuity of tinnitus symptoms when rending an opinion as to the etiology of the Veteran's tinnitus.  The Board further noted that it appeared as though the VA audiologist's negative nexus opinion was based, in part, on the existence of "significant" pre- and post-service noise exposure, but that the Veteran had asserted that he was not subject to any occupational noise exposure and the April 2008 VA examination report noted only "occasional target shooting," which the Veteran had quit 15 years earlier.  The Board found that this raised a question as to whether the VA audiologist's opinion was based on an accurate factual premise.  The matters were thus remanded for the agency of original jurisdiction (AOJ) to schedule the Veteran for a new VA audiology examination.  

In January 2013, the Veteran presented for a VA audiology examination.  The resulting report states that although the Veteran was pleasant in demeanor, the test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The audiologist consequently did not report the test results, as they were considered invalid and unreliable.  No additional information was given and the audiologist did not provide the requested opinions with regard the possible pre-existence of the Veteran's hearing loss and etiology of his tinnitus.  Notably, in its December 2012 action, the Board indicated that after administering audiological testing, the audiologist was to review all relevant evidence of record and then provide opinions with respect to four questions.  Because that portion of the Board's remand directives was to be based on a review of the record, and while the results of current audiometric testing might have been helpful to the formulation of opinions, the Board will seek further opinion evidence in an attempt to ensure compliance with the terms of the previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the VA audiologist who examined the Veteran in January 2013 and obtain from her an addendum to her examination reports that provides opinions with respect to the following questions:

a) did the Veteran have right and/or left ear hearing loss that pre-existed service?  If yes, the audiologist must cite to the evidence of record to support that conclusion.  The audiologist is requested to comment on whether there is any reason to question the validity of the February 1967 audiogram.

b) if it is determined that right and/or left ear hearing loss pre-existed service, can it be concluded that there was an increase in loss of acuity during military service beyond the natural progression of the disease?

c) if it is determined that right and/or left ear hearing loss did not pre-exist service, is it at least as likely as not that the Veteran's current right and/or left ear loss hearing loss had its onset in service or is otherwise related to his military service.  In so concluding, the audiologist must take into consideration the lay statements of record concerning the onset and continuity of hearing loss.

d)  is it at least as likely as likely as not that the Veteran's tinnitus had its onset during active duty or is otherwise attributable to service.  In so concluding, the audiologist must take into consideration the lay statements concerning the onset and continuity of tinnitus symptoms, to specifically include the Veteran's statement that he has had tinnitus symptoms since service.

The above requested opinions should be based on a review all of the service department records pertaining to the Veteran's hearing, and any post-service records contained in the claims folder, to specifically include the Veteran's lay statements regarding his in-service noise exposure and hearing loss, as well as the statements submitted by the Veteran's friends and family concerning their knowledge of the Veteran's tinnitus and progressive worsening of his hearing loss.  The audiologist must also specifically consider the impact of the Veteran's reported in-service noise exposure.  

If the audiologist finds that principles regarding the onset of hearing loss weigh against a finding that current hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  The audiologist should also comment on the impact of any post-service noise exposure on the Veteran's current hearing loss disability.  

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion.  The audiologist should set forth the medical reasons for accepting or rejecting the Veteran's theory that his current hearing loss and tinnitus are attributable to his in-service noise exposure while serving overseas in Vietnam.  

If the audiologist determines that an opinion cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

(If the January 2013 audiologist is no longer available, the claims folder should be forwarded to another VA audiologist to provide the requested opinions.  If another examination is required to formulate an opinion, the audiologist should explain why this is the case and then another examination should be scheduled in order for the questions to be answered.)

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to service connection for right and left ear hearing loss and tinnitus.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

